EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Merisel, Inc. 401(K) Retirement Savings Plan New York, New York We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No. 333-444605 of our report dated June 29, 2011 relating to the financial statements and supplemental schedules of the Merisel, Inc. 401(k) Retirement Savings Plan (the “Plan”) appearing on this Form 11-K for the year ended December 31, 2010. /s/ BDO USA, LLP BDO USA, LLP New York, New York Date: June 29, 2011
